Mr. Richard Hill, Director DHS, Division of Mental Health Services 4313 W. Markham Little Rock, AR 72205-4096
Dear Mr. Hill:
You have requested approval, pursuant to the Interlocal Cooperation Act [A.C.A. § 25-20-101 et seq.], of a proposed interlocal agreement between the Department of Human Services, Division of Mental Health Services Research and Training Institute (DMHS-RTI) and the University of Arkansas for Medical Sciences Center for Outcomes Research and Effectiveness (UAMS-CORE).
The agreement is entered into under the authority of Act 1082 of 1991 (codified at A.C.A. § 25-10-120), which authorizes agreements for the accomplishment of various enumerated mental health care goals. Under the terms of the agreement, the parties agree generally to pursue the goals set forth in A.C.A. § 25-10-120.
The Interlocal Cooperation Act requires that interlocal agreements for joint or cooperative action specify the following items:
(1) The duration of the agreement;
(2) The purposes of the agreement;
  (3) The manner of financing the joint or cooperative undertaking and of establishing and maintaining a budget for it;
  (4) The methods of accomplishing termination of the agreement and for the disposal of property (if any) upon termination;
(5) Any other necessary and proper matters.
A.C.A. § 25-20-104(c).
In addition, if the interlocal agreement does not establish a separate legal entity to conduct the joint or cooperative undertaking, it must specify the following items:
  (1) The provision for an administrator or a joint board that will be responsible for administering the joint or cooperative undertaking;
  (2) The manner of acquiring, holding, and disposing of real and personal property (if any) used in the joint or cooperative undertaking.
A.C.A. § 25-20-104(d).
The agreement that you have submitted must specify all of the above-listed items.
Having analyzed the agreement between DMHS-RTI and UAMS-CORE, I find that it meets the above-outlined requirements of the law, and is therefore hereby approved in its current form.
Assistant Attorney General Suzanne Antley prepared the foregoing opinion, which I hereby approve.
Sincerely,
MARK PRYOR Attorney General
MP:SA/cyh